              Case 4:18-cv-00553-KAW Document 122 Filed 04/07/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 WENDY M. GARBERS (CABN 213208)
   JEVECHIUS D. BERNARDONI (CABN 281892)
 4 Assistant United States Attorneys
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7164
 6        Facsimile: (415) 436-7234
          jevechius.bernardoni@usdoj.gov
 7
   Attorneys for the Federal Defendant
 8

 9                                   UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                           OAKLAND DIVISION

12
     NATALIE ARNOLD,                                    Case No.: C 18-0553 KAW
13
             Plaintiff,                                 STIPULATION OF DISMISSAL WITH
14                                                      PREJUDICE PURSUANT TO FRCP
        v.                                              41(a)(1)(A)(ii)
15
     WILLIAM BARR, in his official capacity as
16   United States Attorney General,

17           Defendant.

18
19           It is hereby stipulated by and between the undersigned Plaintiff and Defendant, by and through
20 their respective attorneys, as follows:

21           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff NATALIE ARNOLD and
22 Defendant WILLIAM BARR hereby stipulate to dismiss, with prejudice, all claims asserted in this action,

23 or that could have been asserted in this action.

24                                                       Respectfully submitted,
25 DATED: October 15, 2020

26                                                       DAVID L. ANDERSON
                                                         United States Attorney
27

28 STIPULATION OF DISMISSAL PURSUANT TO FRCP 41(A)(1)(A)(II)
     C18-553 KAW
                                                         1
            Case 4:18-cv-00553-KAW Document 122 Filed 04/07/21 Page 2 of 2




 1                                                 /s/ Jevechius D. Bernardoni

 2                                                 JEVECHIUS D. BERNARDONI
                                                   Assistant United States Attorney
 3                                                 Attorneys for the Federal Defendant
 4
                                                   /s/ W. Gordon Kaupp
 5                                                 W. GORDON KAUPP
                                                   BETH FEINBERG
 6                                                 LESLIE F. LEVY
 7                                                 Attorneys for Plaintiff

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28 STIPULATION OF DISMISSAL PURSUANT TO FRCP 41(A)(1)(A)(II)
     C18-553 KAW
                                                  2
